NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50335

                Plaintiff-Appellee,             D.C. No. 3:16-cr-01694-JLS

 v.
                                                MEMORANDUM*
ROBERTO ANTONIO SANDOVAL, a.k.a.
Robert Antonio Sandoval,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Robert Antonio Sandoval appeals from the district court’s judgment and

challenges the 97-month sentence imposed following his guilty-plea conviction for

receipt of images of minors engaged in sexually explicit conduct, in violation of 18

U.S.C. § 2252(a)(2). We have jurisdiction under 28 U.S.C. § 1291. As Sandoval


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
did not object to his sentence on procedural grounds before the district court, we

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 & n.3 (9th Cir. 2010), and we affirm.

      Sandoval claims the district court procedurally erred by failing to appreciate

its discretion to vary downward on the basis of a policy disagreement with the

United States Sentencing Guidelines, pursuant to Kimbrough v. United States, 552

U.S. 85 (2007). Sandoval also argues that the district court procedurally erred by

not considering various arguments he tailored to the 18 U.S.C. § 3553(a)

sentencing factors. Because the district court recognized its ability to impose a

below-Guidelines sentence, yet indicated it “[did] not have, in fact, a policy

disagreement with [the Guidelines],” United States v. Henderson, 649 F.3d 955,

964 (9th Cir. 2011), it did not err. See United States v. Ayala-Nicanor, 659 F.3d

744, 752-53 (9th Cir. 2011) (no procedural error where a sentencing court noted

the advisory nature of the Guidelines and considered a policy-based challenge

thereto).

      The record reflects that the district court considered Sandoval’s § 3553(a)

arguments and adequately explained its decision to reduce his total offense level by

one point and to impose a 97-month sentence. See United States v. Carty, 520 F.3d

984, 996 (9th Cir. 2008) (en banc) (no procedural error where a sentencing judge

“stated that he reviewed the [sentencing] papers [and] the papers discussed the


                                          2                                      17-50335
applicability of the § 3553(a) factors”); United States v. Daniels, 541 F.3d 915, 922

(9th Cir. 2008) (no procedural error where the presentence investigation report and

the record as a whole demonstrated that the district court heard and rejected a

defendant’s § 3553(a) arguments).

      AFFIRMED.




                                          3                                   17-50335